Name: 88/615/EEC: Council Decision of 8 December 1988 concerning the conclusion of a Community-cost concertation Agreement on seven concerted action projects in the field of the environment
 Type: Decision
 Subject Matter: environmental policy;  research and intellectual property
 Date Published: 1988-12-13

 Avis juridique important|31988D061588/615/EEC: Council Decision of 8 December 1988 concerning the conclusion of a Community-cost concertation Agreement on seven concerted action projects in the field of the environment Official Journal L 344 , 13/12/1988 P. 0012COUNCIL DECISION of 8 December 1988 concerning the conclusion of a Community-COST concertation Agreement on seven concerted action projects in the field of the environment (88/615/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, (1), Having regard to the opinion of the European Parliament (2), Whereas, by Decision 86/234/EEC (3) the Council adopted multiannual R& D programmes in the field of the environment (1986 to 1990); whereas, pursuant to Article 6 of that Decision, the Commission has negotiated an Agreement with some third States involved in European cooperation in the field of scientific and technical research (COST) with a view to associating them wholly or partly with these programmes; whereas this Agreement should be approved by the Community; Whereas the Treaty does not provide, to that effect, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 The Community-COST concertation Agreement on seven concerted action projects in the field of the environment is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached hereto. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 8 December 1988. For the Council The President Y. HARALAMBOUS EWG:L000UMBE02.95 FF: 0UEN; SETUP: 01; Hoehe: 345 mm; 46 Zeilen; 1730 Zeichen; Bediener: MARL Pr.: C; Kunde: 43158 Montan England 02 (1) OJ No C 41, 13. 2. 1988, p. 4. (2) OJ No C 290, 14. 11. 1988. (3) OJ No L 159, 14. 6. 1986, p. 31. COMMUNITY-COST CONCERTATION AGREEMENT on seven concerted action projects in the field of the environment THE EUROPEAN ECONOMIC COMMUNITY, hereinafter referred to as ´the Community', THE SIGNATORY STATES TO THIS AGREEMENT, hereinafter referred to as ´the participating non-member States', both hereinafter referred to as ´the Contracting Parties', Whereas European cooperation in the field of the environment is likely to contribute effectively to the protection of the environment and to a more economic use of natural resources; Whereas a Community-COST concertation Agreement on five concerted action projects in the field of the environment, approved by the Council of the European Communities on 10 December 1984, was concluded between the Community and some COST States and expired on 31 December 1985; Whereas the abovementioned concerted action projects have produced very encouraging results; Whereas, by its Decision of 10 June 1986, the Council of the European Communities adopted multiannual R& D programmes in the field of the environment (1986 to 1990) (1), covering, among others, a programme on protection of the environment which includes the implementation of concerted action projects; Whereas the Member States of the Community and the participating non-member States, hereinafter referred to jointly as ´the States', intend, subject to the rules and procedures applicable to their national programmes, to carry out the research described in Annex A and are prepared to integrate such research into a process of concertation which they consider will be of mutual benefit, HAVE AGREED AS FOLLOWS: Article 1 The Contracting Parties shall participate for a period extending until 31 December 1990 in one or more of the following concerted action projects: 1. Physico-chemical behaviour of atmospheric pollutants (COST 611/2); 2. Air-pollution effects on terrestrial and aquatic ecosystems (COST 611/2); 3. Organic micropollutants in the aquatic environment (COST 641/2); 4. Treatment and use of organic sludges and liquid agricultural wastes (COST 681/2); 5. Coastal benthic ecology (COST 647/2); 6. Indoor-air quality and its impact on man (COST 613/1); 7. Protection of species (COST 691/1). These projects shall consist in concertation between the Community concerted action projects and the corresponding programmes of the participating non-member States. Research topics covered by this Agreement are listed in Annex A. The States shall remain entirely responsible for the research carried out by their national institutions or bodies. Article 2 Concertation between the Contracting Parties shall be effected through concertation committees, one for each project, hereinafter referred to as ´the committees'. The committees shall formally carry the status of ad hoc working parties of the Management and Coordination Advisory Committee on the Environment and Climatology, set up by Council Decision 84/338/Euratom, ECSC, EEC of 29 June 1984 dealing with structures and procedures for the management and coordination of Community research, development and demonstration activities (2), hereinafter referred to as the ´CGC'. The terms of reference and the composition of these committees are defined in Annex B. Article 3 In order to ensure optimum efficiency in the execution of these concerted action projects, project leaders may be appointed by the Commission of the European Communities, hereinafter referred to as ´the Commission', in agreement with the committees. Article 4 The estimated financial contributions by the Contracting Parties to the coordination costs for the period referred to in the first paragraph of Article 1 shall be: - COST project 611/2: Ecu 720 000 from the Community, Ecu 60 000 from each participating non-member State, - COST project 612/2: Ecu 720 000 from the Community, Ecu 60 000 from each participating non-member State, - COST project 641/2: Ecu 720 000 from the Community, Ecu 60 000 from each participating non-member State, - COST project 681/2: Ecu 720 000 from the Community, Ecu 60 000 from each participating non-member State, - COST project 647/2: Ecu 720 000 from the Community, Ecu 60 000 from each participating non-member State, - COST project 613/1: Ecu 432 000 from the Community, Ecu 36 000 from each participating non-member State, - COST project 691/1: Ecu 432 000 from the Community, Ecu 36 000 from each participating non-member State, The Ecu is that defined by the Council Regulation (EEC) No 3180/78 of 18 December 1978 changing the value of the unit of account used by the European Monetary Cooperation Fund (3), as amended by Regulation (EEC) No 2626/84 (4). The rules governing the financing of the Agreement are set out in Annex C. Article 5 1. The States shall, through the committees, exchange regularly all useful information resulting from the execution of the research covered by the concerted action projects. They shall also endeavour to provide information on similar research planned or carried out by other bodies. Any information shall be treated as confidential if the State which provides it so requests. 2. The scientific results of the concerted action projects shall be published by the Commission, except those which are declared to be confidential. 3. In agreement with the committees, the Commission shall prepare annual activity reports on the basis of the information supplied and shall forward them to the States. 4. At the end of the concertation period, the Commission shall, in agreement with the committees, forward to the States the general reports on the execution and results of the projects. With the agreement of the committees, these reports may by published by the Commission. Article 6 1. This Agreement shall be open for signature by the Community and by the participating non-member States which took part in the ministerial conference held in Brussels on 22 and 23 November 1971. 2. As a condition precedent to its participation in the concerted action projects defined in Article 1, each of the Contracting Parties shall, when signing this Agreement, have notified the Secretary-General of the Council of the European Communities of the concerted action projects in which it intends to participate and, after signing this Agreement, have notified the said Secretary-General of the completion of the procedures necessary under its internal provisions for the implementation of this Agreement. 3. For the Contracting Parties which transmit the latter notification provided for in paragraph 2, this Agreement shall come into force on the first day of the month following that in which the Community and at least one of the participating non-member States transmitted these notifications. For those Contracting Parties which transmit the notification after the entry into force of this Agreement, it shall come into force on the first day of the second month following the month in which the notification was transmitted. Contracting Parties which have not transmitted this notification when this Agreement comes into force shall be able to take part in the work of the committees without, however, having the right to vote. 4. The Secretary-General of the Council of the European Communities shall inform each of the Contracting Parties of the notifications made pursuant to paragraph 2 and of the date of entry into force of the Agreement. Article 7 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in that Treaty and, on the other hand, to the territories of the participating non-member States. Article 8 This Agreement, drawn up in a single original in the Danish, Dutch, English, French, German, Greek, Italian, Portuguese and Spanish languages, each text being equally authentic, shall be deposited in the archives of the General Secretariat of the Council of the European Communities which shall transmit a certified copy to each of the Contracting Parties. EWG:L000UMBE03.95 FF: 0UEN; SETUP: 01; Hoehe: 949 mm; 188 Zeilen; 8268 Zeichen; Bediener: MARL Pr.: C; Kunde: L 000 EN 03 - 43158 (1) OJ No L 159, 14. 6. 1986, p. 31.(2) OJ No L 177, 4. 7. 1984, p. 25.(3) OJ No L 379, 30. 12. 1978, p. 1. (4) OJ No L 247, 16. 9. 1984, p. 1. ANNEX A RESEARCH TOPICS COVERED BY THE AGREEMENT 1. Physico-chemical behaviour of atmospheric pollutants (COST 611/2) (a) improvement and standardization of analytical methods, especially for nitrogen oxides, hydrocarbons and photochemical oxidants; (b) elucidation of mechanisms and rate constants of the reactions between atmospheric pollutants and of their reactions with natural constituents of the atmosphere, in particular in the aqueous state, including oxidation and degradation chemistry of selected atmospheric pollutants in fresh and sea water, reactions with soil constituents, and the investigation of catalytic processes in cloud and rainwater chemistry; (c) investigation of the physico-chemical processes leading to the formation of particles, characterization of the chemical and physical nature of very fine aerosols, and determination of the chemical composition of aerosols, and determination of the chemical composition of aerosols; (d) identification and quantification of sources and sinks of various pollutants, especially for nitrogen oxides; (e) investigation of phenomena leading to acid deposition with particular emphasis on: - conversion, transport and deposition (dry and wet) of SO2, NOx and aerosol particles, - analysis of precipitation chemistry data for acidity trends, - NOx chemistry in cloud droplets and chemical composition of cloud and rain water, - dry deposition of NOx and HNO3, - the role of oxidizing agents such as OH, HO2, H2O2, - physico-chemical conversion of air pollutants after deposition, considering water bodies and soil, - analytical techniques for the measurement of ammonia, nitric acid and hydrogen peroxide in both gas and liquid phases at low concentrations, - analytical methods for the determination of acidity of aerosols; (f) modelling of atmospheric chemistry related to photochemical pollution and acid deposition; coordination between data-producing teams and mathematicians for the quantification of source-receptor relationships with emphasis on modelling of emissions, transformation, transport and deposition of precursors and reaction products; (g) drawing up test protocols which permit the prediction of abiotic degradability of chemicals, in particular for persistent compounds. 2. Air pollution effects on terrestrial and aquatic ecosystems (COST 612/2) (a) direct effect of air pollutants, (SO2, NOx, HCl, ozone, photochemical oxidants and their atmospheric reaction products) on plants and terrestrial ecosystems; (b) indirect effects of such air pollutants on plants and terrestrial ecosystems, e.g. via the acidification of soil and the mobilization of phytotoxic elements; (c) links between the effects of air pollutants and other factors involved in the observed phenomenon of severely damaged terrestrial ecosystems, in particular forests, such as drought, plant diseases, fungi and pests; (d) effects of air pollutants and their reaction products on crop plants, in particular reduced productivity; (e) effects of air pollutants and their reaction products on aquatic ecosystems (reduction of the population of fish and other aquatic organisms due to acidification and mobilization of trace elements). 3. Organic micropollutants in the aquatic environment (COST 641/2) (a) analytical methodologies and data treatment: - basic analytical techniques, including sampling and sample treatment, gas chromatography, high pressure liquid chromatography, mass spectrometry, - specific analytical problems, in particular analysis of selected classes of compounds, such as those likely to be regulated by Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community ( ¹), chlorinated paraffins, tensides, optical brighteners, organo-metallic and organo-phosphorus compounds, - collection and treatment of analytical data; (b) physical/chemical behaviour of organic micropollutants in the aquatic environment: - distribution and transport mechanisms, - structure/activity relationship, - bio-availability and bio-accumulation; (c) transformation reactions in the aquatic environment: - chemical and phototechnical reactions, - biological transformations; (d) behaviour and transformation of organic micropollutants in water-treatment processes: - infiltration, - waste-water treatment, - drinking-water treatment (including haloform formation). 4. Treatment and use of organic sludges and liquid agricultural wastes (COST 681/2) (a) treatment of sludges and agricultural wastes: - further improvement of conventional treatment methods, mainly with regard to their economic aspects, and of processes for fuel production from sludges and manures, - study of technologies specifically applicable to small plants and of processes to eliminate heavy metals at their source; (b) analysis of sludges and residues: - development and standardization of economic multi-element methods for the analysis of trace elements in sludges, soils and plants, and for the analysis of organic pollutants; (c) hygienic aspects of treatment and use of sludges: - elaboration and improvement of methods for the detection and identification of bacteria, viruses and other pathogens, and study of their survival and contamination potential, - investigations of the efficiency of hygienization processes, definitions of ´indicator organisms'; (d) nuisances: - odour characterization and emission control; (e) environmental effects of spreading of sludges and manure: - long-term field experiments on the accumulation of heavy metals, their availability to crops and on transfer of pollutants via soil to plants, and assessment of various application methods with regard to ground and surface water pollution; (f) improvement of land-use of sludge and manure: - long-term field experiments on fertilizing value and soil-improvement properties of sludges and manures, - improvement of treatment processes and spreading equipment with regard to optimum land use, - study of the agricultural value of residues from treatment processes, - use of sludges and derived products for land reclamation and specific crops (e.g. biomass production). 5. Coastal benthic ecology (COST 647/2) Implementation of ´baseline studies' for selected key species in undisturbed conditions along the Norwegian Sea and Atlantic coast, in the Mediterranean and in the Baltic Sea for the following habitats: - subtidal sediments, - intertidal sediments, ( ¹) OJ No L 129, 18. 5. 1976, p. 23. - subtidal rock, - intertidal rock. Assessment of the role of - local physical factors, - biological interactions, - climatic and hydrographic factors on the population dynamics of selected components of benthic coastal ecosystems. The programme should gradually evolve into a comprehensive investigation of the dynamics of coastal ecosystems and their modelling. 6. Indoor-air quality and its impact on man (COST 613/1) Investigation of a variety of indoor pollutants and pollutant classes, in particular NO2, RSP (respirable suspended particulate), formaldehyde, organics, allergens, CO2, SO2, asbestos and other mineral fibres, comprising: (a) Exposure determination and estimates: - modelling, - source strength determinations, - infiltration and ventilation rate determinations, - methods of field measurements: - spot sampling, - time integrated sampling, - continuous monitoring, - personal and population exposure, - biological monitoring; (b) health effects measurements: - controlled human exposure studies, - design of sequential studies, - epidemiological studies; (c) collection of exposure and health effect related data. 7. Protection of species (COST 691/1) (a) habitat selection by birds and breeding distribution; (b) passerine migrations; (c) waterfowl census according to Annex V of Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds ( ¹); (d) requirements of bird species dependent upon threatened habitats (notably coastal and other wetlands, scrubland, etc.); (e) habitat requirements and biology of endangered species; (f) collection and compilation of the results of research on bird conservation and on wintering sites in Africa and exploitation of the information already available. ( ¹) OJ No L 103, 25. 4. 1979, p. 1. EWG:L000UMBE04.93 FF: 0UEN; SETUP: 01; Hoehe: 762 mm; 135 Zeilen; 8369 Zeichen; Bediener: MARL Pr.: A; Kunde: 43158 Montan England 04 ANNEX B TERMS OF REFERENCE AND COMPOSITION OF EACH CONCERTATION COMMITTEE 1. The committee shall: 1.1. contribute to the optimum execution of the project by giving its opinion on all aspects of its progress; 1.2. evaluate the results of the project, draw conclusions regarding their application and approve all reports prior to their publication; 1.3. be responsible for the exchange of information provided for in Article 5 (1) of the Agreement; 1.4. suggest guidelines to the project leader, if any. 2. The committee's reports and the opinions shall be communicated to the States. 3. The committee shall be composed of one delegate from the Comission, as coordinator of the Community concerted action project, two delegates from each participating non-member State, and two delegates from each Community Member State and the project leader, if any. 4. The members of each committee shall be nominated by the delegations to the CGC for Community Member States, and by the competent national authorities for the participating non-member States. In designating members, the delegations to the CGC shall attempt to ensure that for each project one person is a member of both the CGC and the respective committee. 5. Each committee shall establish its own rules of procedure. The constitution of each committee is valid for the duration of the on-going programme, allowing for continuity between subsequent programmes. 6. Each committee shall elect its own chairman, with all members being eligible for election. 7. The secretariat of the committee shall be provided by the Commission. 8. The CGC shall regularly examine the progress and results of the project. To this end, the chairman of each committee will report to the CGC upon the latter's invitation, and in any case at least once every two years. EWG:L000UMBE05.95 FF: 0UEN; SETUP: 01; Hoehe: 254 mm; 24 Zeilen; 1876 Zeichen; Bediener: MARL Pr.: C; Kunde: ANNEX C FINANCING RULES Article 1 These provisions lay down the financial rules referred to in Article 4 of the Community-COST concertation Agreement. Article 2 At the beginning of each year, the Commission shall send to each participating non-member State a call for funds corresponding to the number of concerted action projects in which it participates and to its share of the annual coordination costs under the Agreement, calculated in proportion to the amounts laid down in Article 4 of the Agreement. This contribution shall be expressed both in Ecu and the currency of the participating non-member State concerned, the value of the Ecu being determined on the date of the call for funds. The total contributions shall cover the travel and subsistence costs of the delegates to the committee, in addition to the coordination costs proper. Each participating non-member State shall pay its annual contribution to the coordination costs under the Agreement at the beginning of each year, and by 31 March at the latest. Any delay in the payment of the annual contribution shall give rise to the payment of interest by the participating non-member State concerned at a rate equal to the highest discount rate ruling in the States on the due date. The rate shall be increased by 0,25 of a percentage point for each month of delay. The increased rate shall be applied to the entire period of delay. However, such interest shall be chargeable only if payment is effected more than three months after the issue of a call for funds by the Commission. Article 3 The funds paid by participating non-member States shall be credited to the concerted action projects in which they participate as budget receipts allocated to a heading in the statement of the revenue of the general budget of the European Communities (Commission section). Article 4 The provisional timetable for the coordination costs referred to in Article 4 of the Agreement is appended hereto. Article 5 The Financial Regulation in force applicable to the geneal budget of the European Communities shall apply to the management of the appropriations. Article 6 At the end of the concerted action projects, a statement of appropriations for each concerted action project shall be prepared and transmitted to the participating non-member States for information. 13. 12. 88 Official Journal of the European Communities EWG:L000UMBE06.94 FF: 0UEN; SETUP: 01; Hoehe: 267 mm; 37 Zeilen; 2470 Zeichen; Bediener: MARL Pr.: A; Kunde: ................................ EWG:L000UMBE07.96 10. 12. 1988 ---------- Appendix PROVISIONAL TIMETABLE FOR EACH CONCERTED ACTION PROJECT 1986 1987 1988 1989 1990 CA PA CA PA CA PA CA PA CA PA 1. Initial estimate of overall requirements: - Staff - - - - - - - - - - - Administrative operating expenditure 144 000 144 000 144 000 144 000 144 000 144 000 144 000 144 000 144 000 144 000 - Contracts - - - - - - - - - - Total 144 000 144 000 144 000 144 000 144 000 144 000 144 000 144 000 144 000 144 000 2. Revised estimate of expenditure taking into account additional requirements arising from the accession of participating non- member States: - Staff- Administrative operating expenditure 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) - Contracts - - - - - - - - - - New total 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 144 000 + (n Ã  12 000) 3. Difference between 1 and 2 to be covered by contributions from participating non-member States (n Ã  12 000) (n Ã  12 000) (n Ã  12 000) (n Ã  12 000) (n Ã  12 000) (n Ã  12 000) (n Ã  12 000) (n Ã  12 000) (n Ã  12 000) (n Ã  12 000) n = number of participating non-member States. CA = commitment appropriations. PA = payment appropriations. Remark: Concerted action projects 1 to 5 started in 1986, while projects 6 and 7 start in 1988.